Van Brunt, P. J.
I concur in result. In many cases the expression is used that under certain circumstances during a trial the burden of proof changes. This is clearly error. The burden of proof always remains the same. It may be that the defendant may tend to establish a set of facts which may answer the presumptions which originally existed in favor of the plaintiff, but this does not change the burden of proof. Such evidence simply tends to fulfill the burden; that is all. The presumptions with which the trial of a case commences remain with it to the end, unless so completely overcome by proof that there remains no question for the jury.
Andrews, J., concurs in the result.